780 N.W.2d 307 (2010)
Diane GADIGIAN, Plaintiff-Appellee,
v.
CITY OF TAYLOR, Defendant-Appellant.
Docket No. 138323. COA No. 279540.
Supreme Court of Michigan.
April 16, 2010.

Order
By order of November 19, 2009, the application for leave to appeal the January 27, 2009 judgment of the Court of Appeals was granted. On order of the Court, leave to appeal having been granted and the briefs of the parties having been considered, we VACATE our order of November 19, 2009. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we AFFIRM the result reached by the Court of Appeals in light of our decision in Robinson v. City of Lansing, ___ Mich. ___, ___ N.W.2d ___ (2010), which held that the "two-inch rule" of MCL 691.1402a only applies to "county" highways. The parties to this case do not dispute that the road at issue is not a "county" highway and that the two-inch rule does not apply. We thus VACATE the opinion of the Court of Appeals because its analysis is dictum given our determination in Robinson that MCL 691.1402a applies only to "county" highways. We REMAND this case to the Wayne Circuit Court for further proceedings consistent with this order and Robinson.
We do not retain jurisdiction.